IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-14,760-13


                      IN RE ABNER LEONARD WASHINGTON, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 1487552 IN THE 182ND DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed a motion to represent himself

at trial and a motion to dismiss counsel and that Respondent, the Judge of the 182nd District Court

of Harris County, has not considered and ruled on these motions.

        Respondent shall file a response with this Court and state whether Relator has properly filed

these motions. If these motions were properly filed, Respondent shall state when they were filed and

whether she has ruled on them. This application for leave to file a writ of mandamus will be held

in abeyance until Respondent has submitted her response. It shall be submitted within 30 days of

the date of this order.
                       2

Filed: July 27, 2016
Do not publish